Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant affirms election of group I, claims 1-12, without traverse, for prosecution.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
With regards to Claim 1, the limitation “automatically discharge the battery to a safe state in response to determining that the battery has the corrosion damage” is not discussed in the specification. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Eiji Kadouchi et al. (US 2005/0242782), hereinafter ‘Kadouchi’ in view of Robert A. Hess (US 2010/0198536), hereinafter ‘Hess’, in further view of Harumi Murochi et al. (US 2011/0004428), hereinafter ‘Murochi’.
	
With regards to Claim 1, Kadouchi discloses a battery comprising: a housing (lid body 3, Fig.1); an electrical energy storage unit mounted inside the housing (battery group 1, Fig.1); and a battery control system (Controller 21, Fig.1) electrically coupled to the electrical energy storage unit to control charge and discharge of the electrical energy storage unit (Fig.1; The battery storing device of the present invention has an independent discharge circuit that is directly connected to the battery and can perform a discharge operation independently from a charge/discharge operation of a main circuit [0033]; a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]; also, in [0150), the battery control system (independent discharge circuit [0033]) including one or more processors (the temperature inside the battery storing section decreases, can perform the discharge operation [0034]; the independent discharge circuit has at least a PTC device [0036]; PTC device 17 can automatically stop the discharge [0081], i.e. a processor is implied, added by examiner); and automatically discharge the battery to a safe state in response to determining that the battery is damaged or abnormal (when it is left in low temperature environment for a long time and the temperature inside the battery storing section decreases, can perform the discharge operation [0034]; a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]; When the battery is left for a long time during stopping after travel of the electric automobile, for example, temperature in battery storing box body 2 or battery group 1 decreases. When the temperature extremely decreases in the situation discussed above, the output power of the battery decreases and the traveling performance of the electric automobile decreases. The decrease of the ambient temperature of the battery must be therefore suppressed. A suppressing mechanism of temperature decrease is important for retaining heat in the electric automobile during stopping, especially in low temperature environment. It is important that this mechanism can be operated independently from the main circuit of the driving system. It is effective that the independent discharge circuit is employed as the suppressing mechanism of excessive temperature decrease [0075]; PTC device 17 can automatically stop the discharge at an upper limit of achieved temperature [0081]; it is extremely difficult that the temperature in the conventional battery storing section is controlled into a temperature condition appropriate to the output, the keeping of the battery characteristic, and safety securement [0160]; heat retention in low temperature environment [0163]; Capacity keeping ratio, Fig.7).
Kadouchi also discloses that when high output is continued for a long time, temperatures in the battery and the battery storing box rapidly increase [0024] while disclosing that the output is a power output characteristic [0006, 0008, 0010, 0017, 0064, 0075, 0139, 0146, etc.] 
Kadouchi also discloses determining whether the battery is being damaged or becoming abnormal according to the one or more electrical parameters of the battery (When high output is continued for a long time, temperatures in the battery and the battery storing box rapidly increase [0024]; When the temperature extremely decreases in the situation discussed above, the output power of the battery decreases [0075]), i.e. a battery is being damaged or becoming abnormal, added by examiner.
However, Kadouchi does not explicitly disclose the battery control system including one or more processors configured to: obtaining one or more electrical parameters of the battery in a storage state; determine whether the battery has a corrosion damage according to the one or more electrical parameters of the battery.
Hess discloses the battery control system including one or more processors (estimator 100, Fig.1; the invention can also be embodied in a computer program product [0063]) configured to: obtaining one or more electrical parameters of the battery (voltage and current sensor module 110, Fig.1; estimating a state of health (SOH) of one or more batteries [0019]) in a storage state (A Blue Monday condition is a situation where a traction battery sits idle for an extended period of time and shows a degraded status upon conventional assessment techniques [0011]); determine whether the battery is damaged or abnormal according to the one or more electrical parameters of the battery (Blue Monday detector module 130 determines whether a particular battery has failed or is in no worse than a Blue Monday condition by comparing a predetermined resistance threshold to a calculated SOH [0033]; if the calculated SOH is greater than the predetermined critical resistance threshold, then one or more of the batteries has failed [0014]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess to obtain one or more electrical parameters of the battery in a storage state and determine whether the battery is damaged or abnormal according to the one or more electrical parameters of the battery as an objective indication of the state of the battery (detect Blue Monday condition, Hess [0012]) and similar to analyzing power output and/or battery temperature as an indication of a reduced battery capacity and/or battery abnormal and/or safe conditions as discussed in Kadouchi.
Murochi discloses determining whether the battery has a corrosion damage according to the one or more electrical parameters of the battery (The larger is the overcharge electric quantity, the easier occurs the deterioration caused by the corrosion of lead lattice (collector) and therefore the shorter is the life of the lead storage battery [0096]; the curves corresponding to 0.1 or 0.15CA indicate corrosion, emphasis added by examiner).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi to determining whether the battery that indicates abnormality specifically has a corrosion damage according to the one or more electrical parameters of the battery as known in the art to improve  of the remaining service life of the lead storage battery (the development of lead lattice (collector) corrosion caused by charging at a high temperature or overcharging) that affect the electrochemical reactivity are reflected in the calculation of the integral discharged capacity B. Therefore, the estimation of remaining service life adapted to actual usage conditions of the lead storage battery can be conducted and the estimation accuracy of the remaining service life of the lead storage battery is increased, Murochi, [0208]) while automatically discharge the battery when (such specific) abnormality is detected as discussed in Kadouchi.


With regards to Claim 2, Kadouchi in view of Hess, in further view of Murochi discloses the claimed invention as discussed in Claim 1.
Hess discloses a data collector communicatively coupled to the one or more processors and configured to: collect the one or more electrical parameters of the battery in the storage state; and send the one or more electrical parameters to the one or more processors (The battery storing device of the present invention has a temperature detector for detecting the temperature inside the battery storing section and a circuit control section for controlling the independent discharge circuit in response to the temperature detected by the temperature detector [0038]).
In addition, Hess discloses a data collector (110, Fig.1) communicatively coupled to the one or more processors and configured to: collect the one or more electrical parameters of the battery in the storage state; and send the one or more electrical parameters to the one or more processors (Fig.1; Fig.2; [0055]).

With regards to Claim 3, Kadouchi in view of Hess, in further view of Murochi discloses the claimed limitations as discussed above in Claim 1.

With regards to Claim 4, Kadouchi in view of Hess, in further view of Murochi discloses the claimed limitations as discussed above in Claim 1.

In addition, Hess discloses obtaining change information of the one or more electrical parameters of the battery according to the one or more electrical parameters of the battery; and determine whether the battery is damaged or abnormal according to the change information of the one or more electrical parameters of the battery (Shorted cell detector module 140 determines if a peak open circuit voltage (OCV) value from a histogram of the open circuit voltage is outside a predetermined nominal range, and if the peak OCV is outside the normal range then the battery has a shorted celled. The state of charge estimator 150 determines that if an estimated open circuit voltage is below a predetermined nominal value, then the battery is degraded [0033]) and as also discussed in Claim 1.

With regards to Claim 5, Kadouchi in view of Hess, in further view of Murochi discloses the claimed limitations as discussed above in Claim 1.
In addition, Hess discloses the change information of the one or more electrical parameters of the battery includes at least one of a voltage change rate of the battery, a voltage change rate of the electrical energy storage unit, a state of charge (SoC) change rate of the battery, an SoC difference of the battery, a voltage difference of the battery, or a voltage difference between the electrical energy storage unit and another electrical energy storage unit of the battery (estimating an open circuit voltage (OCV) of the one or more batteries as a function of a predetermined state of charge and comparing the estimated OCV to another predetermined nominal value. If the estimated OCV is below the other predetermined nominal value, one or more batteries are degraded [0018]; As the battery degrades, the open circuit voltage determined from the SOC may operate below its nominal value computed from the state of charge. This open circuit voltage can be compared to a predetermined nominal value. If it falls below the nominal value, then the battery may be deemed unhealthy [0060]).

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, in further view of Murochi, and further in view of Daniel Yerkovich (US 5983137), hereinafter ‘Yerkovich’.

With regards to Claim 6 and 7, Kadouchi in view of Hess, in further view of Murochi discloses the claimed limitations as discussed above in Claim 5.
However, Kadouchi does not explicitly disclose determining that the battery as in a normal working state in response to determining that the voltage change rate of the battery is less than a change-rate threshold (Claim 6) and obtaining a voltage of the electrical energy storage unit of the battery in response to determining that the voltage change rate of the battery is greater than or equal to a change-rate threshold; and determine whether the battery is damaged or abnormal according to the voltage of the electrical energy storage unit and the voltage change rate of the battery (Claim 8).
Yerkovich discloses comparing the voltage change rate with a threshold indicating battery state (A voltage or rate of change in voltage across the battery pack is measured during application of the current to the load. The measured voltage or rate of change in voltage is compared with a threshold value to provide an indication of the presence of a depleted or damaged battery cell, Col.3, Lines 46-52).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Yerkovich to determine the battery condition (for example, normal working state or abnormal working state) by comparing the voltage change rate with a threshold and determining an abnormal working state if the change-rate threshold is equal/greater than a change-rate threshold (When the monitoring system detects a voltage change or rate of voltage change across the battery pack that is greater than a threshold value, the monitoring system alerts an operator that the battery pack is nearly depleted, Yerkovich, Col.3, Lines 18-22) or, alternatively (predictably), determining a battery normal working state when the change rate is less than a change-rate threshold.

With regards to Claim 8, Kadouchi in view of Hess, in further view of Murochi, and further in view of Yerkovich discloses the claimed invention as discussed above in Claim 7.
However, Kadouchi does not explicitly disclose determining the battery as in a normal working state in response to determining that the voltage of the electrical energy storage unit is less than a first voltage threshold.
Yerkovich discloses voltage thresholds as discussed above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Yerkovich to determine the battery state in response to comparing the voltage to a threshold (the monitoring system detects a voltage change … across the battery pack that is greater than a threshold value, the monitoring system alerts an operator that the battery pack is nearly depleted, Yerkovich, Col.3, Lines 18-22; The microprocessor is preprogrammed to detect when a voltage change greater than a predetermined threshold is detected, Col.6, Lines 10-11) while predictably determining, in the alternative scenario, that when the voltage of the electrical energy storage unit is less than a first voltage threshold, the battery is in a normal working state, similar to the rate of voltage change threshold comparisons. 

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, in further view of Murochi, and further in view of Bernhard Springer et al.  (US 2017/0018821), hereinafter ‘Springer’.

With regrds to Claim 9, Kadouchi in view of Hess, in further view of Murochi discloses the claimed limitations as discussed above in Claim 1.
Kadouchi discloses a self-discharge mode ([0007]; [0081]).
However, Kadouchi does not explicitly disclose the one or more electrical parameters of the battery include a self-discharge current; and the one or more processors are further configured to: determine the battery as being damaged or abnormal in response to determining that the self-discharge current is greater than or equal to a current threshold; or determine the battery as in a normal working state in response to determining that the self-discharge current is less than the current threshold. 
Springer discloses the one or more electrical parameters of the battery include a self-discharge current [0032]; and the one or more processors (central controller [0037]) are further configured to: determine the battery as being damaged or abnormal in response to determining that the self-discharge current is greater than or equal to a current threshold (The fourteenth step comprises detecting each battery cell, the self-discharging current of which is determined, in each case as battery cell which is in a critical state when the self-discharging current the latter cell exceeds a current threshold value [0032]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Springer that the one or more electrical parameters of the battery would include a self-discharge current as an indication of an abnormal battery state (Battery cells which have high self-discharging currents are designated as potentially hazardous battery cells, Springer [0015]) while determining that the battery as being damaged or abnormal in response to determining that the self-discharge current is greater than or equal to a current threshold as known in the art and discussed above in Springer. 

With regards to Claim 21, Kadouchi in view of Hess, in further view of Murochi, and further in view of Springer discloses the claimed limitation as discussed in Claim 9. 
In addition, Murochi discloses switching to a discharge mode when the abnormality is detected as discussed in Claim 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Springer to automatically discharge the battery to a safe state as a safety measure (transferring into the safe state can take place by discharging and/or preventing a recharging of the respective battery cell or of the respective battery module, Springer [0032]) in response to the self-discharge current of the battery increasing to be greater than or equal to a current threshold that indicates abnormality (these faults represent a safety risk in a charged state of a battery having such battery cells since local heating of the battery cells may occur, Springer [0002]).


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, in further view of Murochi, and further in view of Akihiko Hudo et al.  (US 8928282), hereinafter ‘Hudo’.

With regards to Claim 10, Kadouchi in view of Hess, in further view of Murochi discloses the claimed invention as discussed above in Claim 1.
However, Kadouchi does not explicitly disclose the one or more electrical parameters of the battery include a self-discharge current; and the one or more processors are further configured to: obtain a battery capacity and a state of charge (SoC) change rate of the battery; and obtain the self-discharge current according to the battery capacity and the SoC change rate of the battery.
Hudo discloses the one or more electrical parameters of the battery include a self-discharge current; and the one or more processors are further configured to: obtain a battery capacity and a state of charge (SoC) change rate of the battery; and obtain the self-discharge current according to the battery capacity and the SoC change rate of the battery (the self-discharge current of the cell is calculated based on a rated capacity of the cell and on a rate of change in a State of Charge (SOC) of the cell due to self-discharge, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Hudo that the one or more electrical parameters of the battery include a self-discharge current as discussed in Hudo and also as known in the art as discussed in Claim 9; and obtain a battery capacity and a state of charge (SoC) change rate of the battery; and obtain the self-discharge current according to the battery capacity and the SoC change rate of the battery due to the current dependency on battery capacity and SoC as known in the art and discussed in Hudo (Figs. 6, 7; Col.1, Lines 52-56; Equation 3).

With regards to Claim 11, Kadouchi in view of Hess, in further view of Murochi, and Hudo discloses the claimed limitations as discussed above in Claim 10.
In addition, Hudo discloses that the self-discharge current is proportional to a product of the SoC change rate of the battery and the battery capacity (Equation 3).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, in further view of Murochi, and further in view of Ben Kearns et al.  (US 2014/0088781), hereinafter ‘Kearns’.

With regards to Claim 12, Kadouchi in view of Hess, in further view of Murochi discloses the claimed invention as discussed above in Claim 1.
However, Kadouchi does not explicitly disclose the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC or a state in which a voltage of the battery is less than a preset voltage.
Hudo discloses a preset SoC (the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Kearns that the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC that would indicate a safe state as known in the art and discussed in Kearns.

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kadouchi in view of Hess, in further view of Murochi, and further in view of Ben Kearns et al.  (US 2017/0018821), hereinafter ‘Kearns’.

With regards to Claim 12, Kadouchi in view of Hess, in further view of Murochi discloses the claimed invention as discussed above in Claim 1.
However, Kadouchi does not explicitly disclose the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC or a state in which a voltage of the battery is less than a preset voltage.
Hudo discloses a preset SoC (the power control strategy can be adjusted if the battery state-of-charge moves outside a predetermined safe state-of-charge level [0078]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kadouchi in view of Hess, in further view of Murochi, and further in view of Kearns that the safe state includes at least one of a state in which a state of charge (SoC) of the battery is less than a preset SoC that would indicate a safe state as known in the art and discussed in Kearns.

Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Additionally, the argument regarding Kadouchi (As acknowledged by the Office, Kadouchi discloses that "PTC device 17 [included in the battery storing device 100] can automatically stop the discharge at an upper limit of achieved temperature," (emphasis added). Kadouchi,  [0081]. That is, even if the rapid increase of temperatures in the battery and the battery storing box could be argued to constitute a scenario that "the battery is damaged or abnormal," which Applicant does not concede, according to Kadouchi, in response to this scenario, the battery is controlled to automatically stop discharging rather than automatically discharging. That is, in contrast to the Office's assertion, Kadouchi's disclosure in fact contradicts a disclosure of automatically discharging the battery to a safe state in response to determining that the battery is damaged or abnormal, p.14-15), is not persuasive.
The Examiner notes, however, that another quote from Kadouchi is present in the OA (“It is effective that the independent discharge circuit is employed as the suppressing mechanism of excessive temperature decrease” [0075]) that supports a rationale of discharging the battery to a safe mode in view of Hess and Murochi.

Allowable Subject Matter
Claim 22 is allowed.
The following is an examiner's statement of reasons for allowance:
In regards to Claim 22, the claim is allowed because the closest prior art, Kadouchi, Hess, Murochi, Yerkovich, Springer, Hudo, and Kearns, either singularly or in combination, because they fail to anticipate or render obvious determining the battery as being damaged or abnormal in response to determining that: a voltage of the electrical energy storage unit is greater than or equal to a first voltage threshold and less than a second voltage threshold, and a rate of voltage change of the battery is greater than or equal to a first change-rate threshold; or determining the battery as being in a normal working state in response to determining that: the voltage of the electrical energy storage unit is greater than or equal to the second voltage threshold, and the rate of voltage change of the battery is less than a second change-rate threshold, the second change-rate threshold being greater than the first change-rate threshold, in combination with all other limitations in the claim as claimed and defined by applicant.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER SATANOVSKY whose telephone number is (571)270-5819.  The examiner can normally be reached on M-F: 9 am-5 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER SATANOVSKY/
Primary Examiner, Art Unit 2863